Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

A set of claims was received from Applicant on 10 Jan 2022.  Claims 1-8, 10-12 are amended.  Claim 9 remains withdrawn.  Claims 1-8, 10-12 remain rejected. 

Information Disclosure Statement
The information disclosure statement filed 20 July 2021 fails to comply with 37 CFR 1.98(a)(3)(i) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language.  It has been placed in the application file, but the information referred to therein has not been considered.  (The CN documents lack a translation.  Are these from a search report that should have also been included?)

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: “hub” (This is not a separate element in the spec, it’s “the center portion of the spring element”.  What the hub is and how it differs needs to be clarified somewhere in the record.  “The specification should ideally serve as a glossary to the claim terms so that the examiner and the public can clearly ascertain the meaning of the claim terms. Correspondence between the specification and claims is required by 37 CFR 1.75(d)(1), which provides that claim terms must find clear support or antecedent basis in the .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Masreliez (US 5838635 A) in view of Franklin (US 4730485 A).
Regarding Claim 1, Masreliez discloses an apparatus for sensing movement of a moving object relative to a fluid, the apparatus comprising: a housing (Element 20) fixed relative to and flush with a fluid- engaging surface of the object (Element 14) and not projecting from the surface into the field (See Fig. 2B); Marsreliez does not explicitly disclose a spring held in the housing and having a plurality of elastically deformable blades together defining a plane substantially parallel to the surface and each having an outer end fixed to the housing and an inner end; a hub connected to the inner ends of the blades of the spring; respective strain gauges on the blades; and a rigid pin mounted on the hub of the spring, extending perpendicular to the plane, and projecting from the surface of the object into the fluid such that a transverse force exerted by the fluid on the pin deflects the pin and thereby deforms the blades and the strain gauges and measurably affects an electrical property of the strain gauges.
	Franklin discloses an apparatus for sensing movement of a moving object relative to a fluid comprising a spring held in the housing and having a plurality of elastically deformable blades (Elements 16a, 16b, 16c) together defining a plane substantially parallel to the surface and each having an outer 

Regarding Claim 2, Franklin in view of Masreliez discloses the apparatus as set forth in claim 1, wherein the plurality of blades comprises at least three blades. (See Franklin Fig. 2.)

Regarding Claim 3, Franklin in view of Masreliez discloses the apparatus as set forth in claim 1, wherein the blades are arranged angularly equidistant from each other. (See Franklin Fig. 2.)

Regarding Claim 4, Franklin in view of Masreliez discloses the apparatus as set forth in claim 1, wherein the plurality of strain gauges comprises at least three strain gauges positioned on three different blades. (See Franklin Fig. 2.)

Regarding Claim 5, Franklin in view of Masreliez discloses the apparatus as set forth in claim 1, wherein a float carried on the pin. (Element 12 is hollow, Fig. 1.)


Regarding Claim 6, Franklin in view of Masreliez discloses the apparatus as set forth in claim 1, wherein the housing comprises a cover element, which is mounted in flush arrangement to the surface of the object. (Franklin, Element 23.  See combination proposed in rejection of Claim 1.)

Regarding Claim 7, Franklin discloses the apparatus as set forth in claim 6, wherein the cover element has a bore having an inner diameter larger than an outer diameter of the pin. (See Franklin, Fig. 1 in combination with Masreliez Fig. 2b.)

Regarding Claim 8, Franklin in view of Masreliez discloses the apparatus as set forth in claim 1, wherein the spring member wherein the spring urges the pin into a rest position when no forces from the fluid act upon the pin. (See Fig. 1.  This is demonstrated because of Hooke’s law, the foundational equation of mechanical engineering, predating Newton by about 100 years.)

Claim 10-12 are are rejected under 35 U.S.C. 103 as being unpatentable over Franklin (US 4730485 A) in view of Masreliez in view  in view of Summers (US 9927454 B2).
Regarding Claim 10, Franklin in view of Masreliez discloses a system for determining information about a movement of an object relative to a fluid e.g. about relative movements of a surf board in water, comprising an apparatus of claim 1, but does not explicitly disclose a first communication unit arranged at the object and connected to the apparatus, and a second communication unit receiving information from the first communication unit. 
	Summers discloses a system on a boat’s apparatus for sensing movement in a fluid comprising first communication unit arranged at the object and connected to the apparatus, and a second communication unit receiving information from the first communication unit. (Claim 20)  It would have 

Regarding Claim 11, Franklin in view of Masreliez in view of Summers discloses a system as set forth in claim 10, wherein the system comprises a calculating unit which is configured to calculate from the information received from the first unit a velocity of the object and a direction of movement of the object relative to the fluid. (Summers Claim 20)

Regarding Claim 12, Franklin in view of Masreliez in view of Summers discloses a system as set forth in claim 11, but wherein the calculating unit is considering GPS-information about the object for calculating a velocity of the object and a direction of movement of the object relative to the fluid. (Summer, C5, L47)

Response to Arguments
Applicant's arguments filed 10 Jan 2022 have been fully considered but they are not persuasive.
Applicant argues Franklin lacks the claimed feature of “apparatus for sensing movements of moving objects”.  This isn’t claimed.  Rather, “an apparatus for sensing movement of an object relative to a fluid” measures windspeed.  Whether windspeed over a car is measured in a wind tunnel or on the surface a car on the highway, the relative movement of the fluid is what is measured.  The Examiner maintains the rejection.
Examiner agrees the feature of mounted flush to a nonspecific surface not disclosed by Franklin alone.  The feature comes from a combination with the teachings of Masreliez.  See the rejection above.
Applicant argues the feature of “a spring held in the housing is inward of the surface in the housing” is not disclosed by Franklin.  It is not a claimed feature and not addressed in the rejection.

Conclusion
Applicant may wish to consider entering the office’s After Final Consideration Program by filling out the one page form located at http://www.uspto.gov/patent/initiatives/after-final-consideration-pilot-20.  Examiner suggest including more specific geometric features as seen in Applicant’s Fig. 3.  Examiner suggests scheduling an interview to discuss proposed claim amendments before filing.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW POLAY whose telephone number is (408)918-9746. The examiner can normally be reached M-F 9-5 Pacific.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW POLAY/Primary Examiner, Art Unit 3617                                                                                                                                                                                                        28 March 2022